(Por la Corte, a propuesta del
Juez Asociado Sr. Snyder.)
Por Cuanto, la Corte de Distrito de San Juan sentenció al ape-lante por Portar Armas en 21 de octubre de 1940 a treinta días de cárcel y costas;
Por Cuanto, el mismo día 21 de octubre apeló para ante este tribunal, no habiéndose radicado aún moción solicitando transcrip-*997ción ele evidencia, ni pliego ele excepciones o exposición del caso, o escrito alguno que formalice la apelación;
PoR cuanto, el fiscal ele este tribunal ha solicitado la desestima-ción de la apelación y el apelante a su vez ha radicado una oposi-ción a la desestimación, en la que alega que habiendo fallecido el taquígrafo que actuó en la vista de este caso así como el abogado que asumió su defensa en la corte inferior, procede ordenar la celebra-ción ele un nuevo juicio;
PoR CUANTO, el apelante ha sido negligente en la tramitación de su apelación, no excusándole el hecho de que haya muerto su abo-gado y el taquígrafo que tomó el récord, pues el primero murió en agosto y el segundo en diciembre, 1941, esto es diez y catorce meses respectivamente, desde la fecha en que apeló para ante este tribunal;
Por Cuanto, los hechos en este caso no justifican que esta corte ejerza su discreción en cuanto a ordenar la celebración de un nuevo juicio;
Por tanto, se deniega la solicitud de nuevo juicio del apelante, se declara con lugar la moción del Fiscal, y en su consecuencia se desestima, por abandono, el recurso.